
	
		I
		111th CONGRESS
		1st Session
		H. R. 886
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Lewis of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to apply an
		  earnings test in determining the amount of monthly insurance benefits for
		  individuals entitled to disability insurance benefits based on
		  blindness.
	
	
		1.Short titleThis Act may be cited as the
			 Blind Persons Return to Work Act of
			 2009.
		2.Application of
			 earnings test in determining the amount of monthly insurance benefits for blind
			 beneficiaries
			(a)In
			 generalSection 203 of the
			 Social Security Act (42 U.S.C. 403) is amended—
				(1)in subsection (b)(1)(A), by striking
			 benefits under section 202 for any month and inserting the
			 following: “benefits for any month under section 202 or, in the case of an
			 individual who is entitled to disability insurance benefits and whose
			 disability consists of blindness (as defined in section 216(i)(1)), under
			 section 223”;
				(2)in subsection (f)(1)—
					(A)by striking
			 entitled for such month under section 202 the following:
			 entitled for such month, under section 202 or, in the case of an
			 individual who is entitled to disability insurance benefits and whose
			 disability consists of blindness (as defined in section 216(i)(1)), under
			 section 223,;
					(B)by inserting
			 is entitled under section 202 or 223 after payments to
			 which such individual; and
					(C)by striking subsection (a), (b),
			 (c), (d), (e), (f), (g), or (h) of section 202 (without having been entitled
			 for the preceding month to a benefit under any other of such
			 subsections) and inserting the provisions of subsection (a),
			 (b), (c), (d), (e), (f), (g), or (h) of section 202 or the provisions of
			 section 223 (without having been entitled for the preceding month to a benefit
			 under any other of such provisions);
					(3)in subsection (f)(3)—
					(A)by inserting
			 (A) after (3);
					(B)in the first
			 sentence, by inserting subject to subparagraphs (B) and (D),
			 after subsection (h),, by striking months in such
			 year, and inserting months in such year., and by
			 striking except that, in determining and inserting the
			 following:
						
							(B)For purposes of subparagraph (A),
				notwithstanding section 211(e), the number of months in the taxable year in
				which an individual dies shall be 12.
							(C)In
				determining
							;
				
					(C)by striking the
			 sentence beginning with For purposes of the preceding
			 sentence,;
					(D)by redesignating
			 the last sentence as subparagraph (E) and, in such subparagraph (E), by
			 striking the first sentence of; and
					(E)by inserting
			 before subparagraph (E) (as so designated under subparagraph (D) of this
			 paragraph) the following new subparagraph:
						
							(D)In the case of an individual who is
				entitled to disability insurance benefits and whose disability consists of
				blindness (as defined in section 216(i)(1)), the individual’s excess earnings
				for a taxable year shall be 331/3 percent of his earnings
				for such year in excess of the exempt amount which would be applicable under
				paragraph (8), to individuals described in subparagraph (D) thereof, if section
				102 of the Senior Citizens’ Right to Work Act of 1996 had not been
				enacted.
							;
					(4)in subsection
			 (f)(7), by inserting or 223 after section
			 202;
				(5)in subsection
			 (h)(1)(A)—
					(A)by inserting
			 or 223 after section 202; and
					(B)by inserting
			 (or, as applicable, the exempt amount determined under subsection
			 (f)(3)(D)) after subsection (f)(8);
					(6)in subsection
			 (h)(2), by inserting or 223 after section 202
			 each place it appears; and
				(7)in subsection (h)(3), by inserting
			 or 223 after section 202 each place it
			 appears.
				(b)Determination of
			 disability of blind individuals without regard to engagement in substantial
			 gainful activitySection 223(d) of such Act (42 U.S.C. 423(d)) is
			 amended—
				(1)by striking
			 subparagraph (B) and inserting the following:
					
						(B)in the case of an individual who has
				attained the age of 55, blindness (as defined in section
				216(i)(1).
						;
				and
				(2)in paragraph
			 (4)(A), by striking the second sentence.
				3.Annual
			 determinations of disability based on blindnessSection 221 of the Social Security Act (42
			 U.S.C. 421) is amended by adding at the end the following new
			 subsection:
			
				(n)A determination of the disability of an
				individual based on blindness may not be reviewed more frequently than
				annually.
				.
		4.Reduction in
			 excess earnings of blind beneficiaries by the amount of impairment related work
			 expensesSection 203(f)(3)(D)
			 of the Social Security Act (as amended by section 2 of this Act) is
			 amended—
			(1)by inserting
			 (i) after (D);
			(2)by striking
			 enacted. and inserting the following: enacted, reduced
			 (to not less than zero) by the allowable amount for impairment related work
			 expenses for the taxable year.; and
			(3)by adding at the
			 end the following new clause:
				
					(ii)For purposes of this subparagraph, the term
				allowable amount for impairment related work expenses means, in
				connection with the excess earnings of an individual for any taxable year, an
				amount equal to the greater of—
						(I)16.3 percent of such excess earnings,
				or
						(II)the average amount of impairment related
				work expenses incurred by individuals entitled to disability insurance benefits
				during the preceding taxable year, as determined under regulations of the
				Commissioner of Social Security.
						.
				
			5.Adjustments to
			 extent of benefit reduction during the year based on significant changes in
			 work statusSection 203(h) of
			 the Social Security Act (42 U.S.C. 403(h)) is amended by adding at the end the
			 following new paragraph:
			
				(5)The Commissioner of Social Security
				shall develop and implement procedures in accordance with this subsection to
				avoid paying less than the correct amount of benefits to any individual under
				this title as a result of the occurrence during the taxable year of a
				termination of employment or a significant reduction in hours of
				work.
				.
		6.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to disability insurance benefits for months
			 in taxable years beginning after 180 days after the date of the enactment of
			 this Act.
		
